United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
      ___________

      No. 09-3424
      ___________

Mary Seals,                           *
                                      *
              Appellant,              *
                                      *
      v.                              *
                                      *
American Greetings Corporation,       *
                                      *
           Appellee.                  *
      ___________
                                          Appeals from the United States
      No. 09-3483                         District Court for the Eastern
      ___________                         District of Arkansas.

Angela Harris,                        *
                                      *   [UNPUBLISHED]
              Appellant,              *
                                      *
      v.                              *
                                      *
American Greetings Corporation,       *
                                      *
              Appellee.               *

                                  ___________

                            Submitted: June 1, 2010
                               Filed: June 11, 2010
                                ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________
PER CURIAM.

       In these consolidated appeals, Mary Seals and Angela Harris appeal the adverse
judgment of the District Court1 following a bench trial in their employment-
discrimination actions. Seals has moved for preparation of a transcript at government
expense. We find that a transcript is unnecessary to our review because both
appellants briefed their appeal without a transcript and neither appellant challenges
the sufficiency of the evidence. See Bistram v. United States, 248 F.2d 343, 347–48
(8th Cir. 1957) (noting that a transcript at government expense was unnecessary where
the plaintiff did not challenge the sufficiency of the evidence to sustain the district
court’s findings). Having carefully reviewed the parties’ arguments and the
submissions on appeal, we find no basis for reversal. Accordingly, we affirm the
District Court’s judgment, see 8th Cir. R. 47B, and we deny Seals’s motion.
                         ______________________________




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-